DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 8, line 5, “the cradle includes movable locking panels are adjustable” is changed to “the cradle includes the movable locking panels that are adjustable”; and
In claim 18, lines 1 – 2, “the take up system” is changed to “the tensioning system” to correspond to claim 17.

Allowable Subject Matter
Claims 1 – 4, 6 – 13 and 16 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art does not disclose a motorcycle towing hitch, as claimed, and 
wherein the cradle includes upright side walls connectable by a floor, the side walls spaced apart to receive the front wheel of a motorcycle therebetween; and wherein the cradle includes movable locking panels disposed along the inside 
Regarding independent claim 3, the prior art does not disclose a motorcycle towing hitch, as claimed,
wherein the elevation system comprises an upright slideway mounted to the support structure and engageable with [[the]] a slide to which the cradle is mounted; and an actuator for raising and lowering the slide relative to the slideway.  Claims 21 – 23 depend from independent claim 3, and therefore, are also allowed.
Regarding independent claim 16, the prior art does not disclose a motorcycle towing hitch, as claimed,
wherein the restraining system loads a motorcycle front wheel downwardly into the cradle and simultaneously loads the motorcycle frame forwardly relative to the cradle thereby preventing the motorcycle fork from rotating relative to the motorcycle frame; wherein the restraining system includes a first cable section attached to a lower portion of the fork on each side of the motorcycle to draw the front fork downwardly toward the cradle to load the front fork downwardly into the cradle; wherein the restraining system includes a second cable section attached to the front foot rests or front pegs of the motorcycle on each side of the motorcycle to draw the motorcycle frame forwardly towards the cradle; and wherein the first cable section attached to the lower portion of the front forks of the motorcycle is the same cable comprising the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/Felicia L. Brittman/Examiner, Art Unit 3611                                                                                                 


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611